GRIMES, Judge.
Appellant pled guilty to two charges of robbery and two charges of using a firearm in the commission of a felony. He was sentenced to fifteen years each on the two robbery charges and sentenced to five years each on. the other two charges. In both instances, the firearm which he used was in connection with the robbery. Therefore, each firearm conviction arose out of the same transaction with its associated robbery conviction. Cone v. State, Fla.1973, 285 So.2d 12; Smith v. State, Fla.App.2d, 1974, 287 So.2d 404; Hernandez v. State, Fla.App.2d, 1973, 278 So.2d 307.
The sentences for the firearm convictions were concurrent with the robbery sentences. Consequently, the sentences on the firearm convictions are hereby vacated. The four judgments and the two robbery sentences are hereby affirmed.
McNULTY, C. J., and MANN (Ret.), J., concur.